UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7724



CHARLES JONES, a/k/a Nicholas Warner Jones,
a/k/a Jeffrey Victor Warner,

                                              Plaintiff - Appellant,

          versus


COURT OF APPEALS; GOVERNOR OF THE STATE OF
MARYLAND; MARVIN B. STEINBERG, Maryland State
Judge; ARRIE W. DAVIS, Maryland State Judge;
DIANE ELIZABETH KELLER, Assistant Attorney
General,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CA-
04-3153-RDB)


Submitted:   December 16, 2004         Decided:     December 28, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Charles   Jones   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.      See Jones v. Court

of Appeals, No. CA-04-3153-RDB (D. Md. filed Oct. 7, 2004; entered

Oct. 8, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                              AFFIRMED




                               - 2 -